FSI LOW BETA ABSOLUTE RETURN FUND Three Canal Plaza, Suite 600 Portland, Maine04101 April 22, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Registration Statement on Form N-2 of FSI Low Beta Absolute Return Fund (File Nos. 333-176227 and 811-22595) Ladies and Gentlemen: Pursuant to Rule 461 of Regulation C under the Securities Act of 1933, as amended (“1933 Act”), the undersigned hereby requests that effectiveness under the 1933 Act of the above-referenced Registration Statement on Form N-2 be accelerated to Monday, April 29, 2013.The undersigned is aware of its obligations under the 1933 Act. Very truly yours, FSI Low Beta Absolute Return Fund By:/s/Michael J. McKeen Michael J. McKeen, Treasurer FORESIDE FUND SERVICES, LLC Two Portland Square, Third Floor Portland, Maine 04101 April 22, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Registration Statement on Form N-2 of FSI Low Beta Absolute Return Fund (File Nos. 333-176227 and 811-22595) Ladies and Gentlemen: As principal underwriter for FSI Low Beta Absolute Return Fund, the undersigned hereby requests, pursuant to Rule 461 of Regulation C under the Securities Act of 1933, as amended (“1933 Act”), that effectiveness under the 1933 Act of the above-referenced Registration Statement on Form N-2 be accelerated to Monday April29, 2013.The undersigned is aware of its obligations under the 1933 Act. Very truly yours, FORESIDE FUND SERVICES, LLC By:/s/Mark Fairbanks Mark Fairbanks President
